Citation Nr: 0818315	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-42 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
bilateral hands as secondary to service connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  

In February 2008, the veteran presented testimony at a 
personal hearing conducted at the Board before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The veteran was afforded a September 2003 QTC examination in 
connection with his claims on appeal.  Regarding the claim 
for neuropathy of the bilateral hands, the examiner indicated 
in the brief summary section that the veteran was diagnosed 
with neuropathy in his hands between 1983 and 1993.  However, 
upon neurological examination the veteran's motor and sensory 
function was normal in his upper extremities.  The examiner 
did not provide a diagnosis of neuropathy of the bilateral 
hands. 

The Board finds that a remand for another examination is 
necessary as the etiology of the veteran's bilateral hand 
pain, numbness, and tingling has not been adequately 
addressed.  Although the September 2003 QTC examiner did not 
provide a diagnosis of neuropathy of the bilateral hands and 
found that the upper extremity neurological examination was 
normal, she did indicate that the veteran had decreased 
functional impairment in his hands from his diabetes.  
Additionally, the examiner noted that the veteran's diabetes 
had resulted in progressive loss of strength and tingling and 
numbness in his hands.  Further, the examiner reported that 
the veteran's diabetes had affected his arteries as he 
complained of pain in his hands.  However, none of these 
findings were addressed in the report.  Importantly, during 
his February 2008 hearing, the veteran still reported pain 
and tingling in his hands as well as the sensation that they 
were falling asleep.  He believed this began about 10 years 
after he was diagnosed with diabetes mellitus in 1973.  As 
such, another examination is necessary to adequately address 
the etiology of the veteran's bilateral hand complaints.  

Regarding the veteran's claim for hypertension, the September 
2003 QTC examiner concluded that the veteran's hypertension 
was less likely than not secondary to his diabetes.  However, 
the examiner did not provide any rationale for her opinion.  
Further, there is no additional information in the veteran's 
claims file commenting on a relationship between the 
veteran's service connected diabetes mellitus and his 
hypertension.  As such, a remand is necessary for another 
examination to adequately address this issue.

Additionally, the Board notes that the VLJ allowed the 
veteran 60 days following his February 2008 hearing to submit 
private and VA treatment records pertaining to his claims on 
appeal.  Although VA treatment records from the Baltimore 
VAMC dated from 2002 to 2007 were associated with the 
veteran's claims file following the hearing, the Board notes 
that additional private treatment records have not been 
received.  As such, on remand, the veteran should be asked to 
identify any additional private treatment records pertaining 
to either claim on appeal.

In addition, the veteran has not been provided with the most 
recent laws and regulations pertinent to his claims on 
appeal.  In September 2006, while this appeal was pending, 
38 C.F.R. § 3.310 was amended; therefore, on remand, the RO 
should provide the veteran with the new version.  38 C.F.R. 
§ 3.310(b) (2007).

Finally, the Board notes that the July 2003 VCAA letter did 
not include notice of the type of evidence necessary to 
establish a disability rating or the effective date for any 
of his claims on appeal.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, in order to give the 
veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice information for all 
his claims on appeal.  

2.  The veteran should be given an 
opportunity to identify any additional 
information pertaining to the claims on 
appeal.  After securing any necessary 
release, the AMC/RO should associate any 
additional records identified by the 
veteran with the claims folder.  

3.  After the above development has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his 
claims for hypertension and neuropathy of 
the bilateral hands.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis as to the etiology of 
the veteran's complaints of bilateral 
hand tingling, numbness, and pain.  In 
particular, any diagnosis of diabetic 
neuropathy should be noted.  

If neuropathy of the bilateral hands is 
found, the examiner should opine as to 
the relationship, if any, between the 
veteran's service-connected diabetes 
mellitus and neuropathy of the bilateral 
hands.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether any current 
neuropathy of the bilateral hands was 
either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected diabetes mellitus and, if so, 
to what degree.

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should opine as to 
the relationship between the veteran's 
service-connected diabetes mellitus and 
hypertension.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether 
his hypertension was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
diabetes mellitus and, if so, to what 
degree.

In particular, the examiner should 
consider the September 2003 QTC 
examination when rendering any 
conclusions.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(b) (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



